EVERETT, Chief Judge
(concurring in part and dissenting in part):
I agree that the Court of Military Review had the authority to relieve the accused from the effects of the waiver, if any waiver occurred at trial.
I do not agree, however, that, under RCM 1001(d) and 1001(c)(3), Manual for Courts-Martial, United States, 1984, the military judge properly allowed reception of the evidence. In the first place, the defense objection lodged at trial was proper, since the evidence offered by the accused in extenuation and mitigation did not open the door for introduction of government evidence of prior misconduct. As we pointed out in United States v. Wingart, 27 MJ 128, 134 (CMA 1988), “[T]he relaxation contemplated by RCM 1001(c)(3), and, derivatively, by RCM 1001(d) concerns ‘authenticity and reliability,’ rather than the scope of the evidence to be admitted.” Secondly, the statement — which was in German and offered through a translator — and which concerned a German customs official’s recitation of what Evans purportedly had said to the official during an interview — was not of the same “authenticity and reliability” as the evidence offered by the defense in extenuation and mitigation. If the evidence of prior drug involvement were to be offered, it should have been through live testimony.
Accordingly, I concur in affirming the decision below, but I dissent from the holding that the court below erred in deciding the evidentiary issue.